This is neither the place
nor the time for me to repeat what my head of State
and I have said in speeches regarding most of the
critical national, regional and international issues. On
those issues Namibia's position is unchanged, and my
views remain valid. There are, however, some specific
matters that I feel require reiteration. That is what I am
going to do today.
Not too long ago in these corridors, an
unprecedented 150 heads of State and Government
participated in the historic Millennium Summit, which
was appropriately dubbed “We the peoples: the role of
the United Nations in the twenty-first century”. The
Millennium Declaration, which was the result of that
concerted effort to meet the daunting challenges of this
century with boldness and courage and in a truly global
united front, is destined take its place alongside the
7

Charter of the United Nations as one of the most
seminal documents of all time. In responding to the
peoples' fervent clarion call to redefine and vigorously
support the United Nations mandates and programmes,
and to meet the challenges of HIV/AIDS, malaria and
other diseases that threaten to decimate our populations
while leaving millions of others too weak to derive
value from life, the world leaders undertook before the
whole world to save humanity from the scourge of war,
fear and want.
The citizens of the world paid witness to the
sober promises of the Millennium Summit. They wait
in earnest for Member States to make good on the
pledges made in the Millennium Declaration. They, the
peoples, as our ultimate constituencies, are indeed the
ones we must serve. However, they are sceptical
because of failures to make good on previous pledges.
Yet they expect us to implement the undertakings we
made at the Summit, committing whatever resources of
material or of the heart are called for. For our part,
therefore, we must find the collective political will to
mobilize the necessary resources to implement the
commitments. We must also reconnect with the passion
that drove the leaders of the world, determined to spare
humanity the devastation of war and deprivation, to
found the United Nations.
In responding to this clarion call, Member States
must forge a new global partnership between the
wealthy and powerful nations and those whose present
circumstances leave them mired in the seemingly
intractable maze of a merry-go-round type of
development. The North must be gracious and
generous, and give enough of what has been acquired
from global resources to assist poor and weak countries
to help propel them into the orbit of sustainable and
irreversible social and economic growth.
For its part, the South must not only take sober
stock of our present challenges, but also devote energy
and creativity to genuinely engage all our countries in a
common effort at social development and human
security. To do so, we must rise above the temptation to
settle scores through armed conflict; place the will and
genius of our peoples at the helm of national
reconstruction; and give prominence to the credo
written in stone on the wall which adorns the courtyard
adjacent to the General Assembly, to turn our swords
into ploughshares. It is the marriage of this dual
commitment of the wealthy and strong, and the
presently poor and weak nations, which carries in its
womb the child of a new world, aglow in global peace,
development and prosperity.
Alongside the Millennium Summit were other
major activities of great importance at the United
Nations and elsewhere in New York. The Security
Council conducted its own high-level consultations,
culminating in a categorical commitment, especially to
Africa, towards development, peace and security on the
continent. The conference of presiding officers of the
world's parliaments resolved to work closely with the
United Nations in pursuit of people-centred goals. The
World Peace Summit, which brought together religious
leaders from practically all faiths, in its declaration on
a commitment to global peace, in addition to
recognizing gender equality, declared all religions to be
equal and condemned any violence perpetrated in the
name of religion. The non-governmental organizations,
which in their summit earlier in May had called for a
global solidarity in which corporations would
demonstrate a greater sense of social responsibility,
especially in the pursuit of the benefits of
globalization, reaffirmed their advocacy for social
change in their Department of Public Information/Non-
Governmental Organization Forum in August.
Together, participants in all these gatherings sought to
help redefine the pivotal role of the United Nations and
all other world organizations in the new millennium in
uplifting the peoples of the world.
The active role of grass-roots organizations, both
in their own conference and in their interaction with all
the other conferences, is a clear sign that “We the
Peoples” are actually now firmly reclaiming our
legitimate right to be heard wherever States are
discussing a new beginning in human relations and the
future of the United Nations — our common House.
Bearing this in mind, the world's leaders made a
special commitment to Africa to implement special
measures to address the challenges of poverty
eradication and sustainable development through such
actions as debt cancellation, increased investment and
greater access to markets and technology. All human
footprints start with the first lonely step.
We had witnessed a robust and generous spirit of
teamwork on the part of Member States in preparing
for the General Assembly's Millennium Summit and
galvanizing a partnership for a successful outcome. In
the fullness of time, it all came together, and we got it
right, to the satisfaction of all. It was collaboration
8

rather than competition. Thorns and all, what a
beautiful rose it turned out to be.
In Africa, we say that no one man can put his
hands around a baobab tree. It requires many hands
joined together to form a circle around that proverbial
tree. I thank all my collaborators. We are all winners,
and the integrity of the United Nations does not just
remain intact, but is enhanced. I remember, though,
what my President and Co-Chairperson of the
Millennium Summit, Mr. Sam Nujoma, stressed in his
closing statement:
“[W]e have adopted a historic Declaration with a
vision for the future ... The Declaration in itself
will not put bread on [the] tables [of the peoples
of the world], stop the wars, erase poverty ... We
cannot, therefore, afford to go back home from
here and continue business as usual.” (A/55/PV.8)
That is the question and, indeed, the challenge for the
United Nations and the global community. His
counterpart, the President of Finland, Ms. Tarja
Halonen, echoed those sentiments in her own closing
speech.
Sir, against the backdrop of those profound
circumstances and events relating to the Millennium
Summit, we welcome a fortunate coincidence which
has set the stage for your unanimous election as
President of the fifty-fifth session of the General
Assembly, together with the eminent members of your
Bureau. I congratulate you all warmly and assure you
of Namibia's steadfast cooperation.
In my acceptance speech of 14 September 1999, I
complained about a creeping but steady derogation of
the General Assembly's functions and powers, contrary
to the letter and spirit of the relevant provisions of the
Charter of the United Nations. This situation has hardly
changed for the better during the past year. If anything,
the encroachment has intensified. I have therefore
decided to speak up, so that we no longer take things
for granted in the ensuing months.
I found the Office of the President of the General
Assembly to be the main target of this unacceptable
denigration. In the animal kingdom, the predator goes
for the head or the jugular to incapacitate its prey.
Well, that seems to be the case here as well. For some
time now — prior to my tenure of office — we had
been discussing practical ways and means of
strengthening the Office of the President to ensure its
capacity and effectiveness.
In light of this, I would suggest – subject, of
course, to the President's disposition – an early
planning meeting involving the President, the
Chairman of the Fifth Committee and the Chairman of
the Advisory Committee on Administrative and
Budgetary Questions to review this situation and to act
upon what has already been agreed, including adequate
resources for the Office of the President. No President
of the General Assembly should be subjected to the
whims of faceless bureaucrats as if he or she were
asking for personal favours.
In this context, two key paragraphs in the
Millennium Declaration are apropos. First, paragraph
30 underscores the commitment to
“reaffirm the central position of the General
Assembly as the chief deliberative, policy-
making and representative organ of the United
Nations, and to enable it to play that role
effectively”. (resolution 55/2, para. 30)
This is a clear and categorical reaffirmation of the
centrality of the Assembly, notwithstanding the
existing and desirable division of labour or
complementary functions among the principal organs.
Secondly, in paragraph 31, the heads of State and
Government collectively state:
“We request the General Assembly to
review on a regular basis the progress made in
implementing the provisions of this Declaration,
and ask the Secretary-General to issue periodic
reports for consideration by the General
Assembly and as a basis for further action.”
(ibid., para. 31)
I would make another suggestion. Under the
President's authority, the Bureau should act as an
executive arm of the Office of the President,
superintending the work of the Assembly and
interacting vertically with the heads of the other United
Nations bodies. We always have a solid team in the
Bureau consisting of the President, 21 Vice-Presidents
and the Chairpersons of the six Main Committees for
this crucial task. I was privileged to have a team of
able ambassadors and, at times, even higher
personalities assisting me, to all of whom I remain
grateful. The Bureau should be formalized as a
political mechanism. What we should be striving for is
9

a formalized system of regular consultations and better
coordination of mandates and action in which the right
hand knows what the left hand is doing at all times.
While I will leave these hallowed halls soon and
return to my duties as Namibia's Minister of Foreign
Affairs, Information and Broadcasting, my heart and
soul will always be walking the routines of the General
Assembly. Namibia's celebrated case for self-
determination, freedom and achievement of
independence and the greater part of my own personal
story — perhaps a bit unlike that of any of my
predecessors as Assembly Presidents — are written on
these majestic walls. Indeed, it is actually here and
nowhere else that one can appreciate the roots and the
systemic evolution of the United Nations itself.
Now I want to express some views of my own
about the latest buzzword: globalization. In the
process, I will also respond to what some say – that the
peoples of the third world should not run away in fright
from globalization. Frankly speaking, globalization is
merely a new name for an old, cruel and unjust system
which was imposed willy-nilly upon the peoples of the
third world in the past. Globalization is at least 500
years old in the case of Africa. As someone bluntly put
it, “globalization is the reformation of what we used to
call capitalist imperialism”. That is what he said; I
think he has a point.
That globalization forcibly introduced the
iniquities of the slave trade, colonial oppression, the
dispossession of land, racial bigotry and the destruction
of our precious lives and cultures is a matter of
historical record. We cannot be blamed for harbouring
painful memories of the marauding usurpers from
Europe peddling the virtues of a civilizing mission.
Those uninvited intruders anchored their merchant
ships along the coast and put up their foreign flags.
Next, millions of people ended up dead, others were
shipped off to the diaspora, while the rest became
victims of a brutal system of colonialism. That, too, is
a matter of record.
The more the benefits of globalization are
advertised, the more all of it sounds hypocritical and
self-serving. Nobody is suggesting that we must run
away from globalization. At the same time, we will
keep reminding ourselves of the lessons of history lest
we forget the ultimate truth that the lion will not lie
down with the lamb. Mind you, industrialization was
not bloodless or painless either.
If perchance globalization is to have genuine
efficacy, then we in the third world, who constitute by
far the majority of the globe, must infuse it with our
own vision, our wisdom, our sense of equity and fair
play, the essence of the hard lessons we have learned
from our history and experience. In such an
eventuality, we will have to redesign the basic
paradigm of globalization.
On the one hand, it is said that many African
States are at risk of missing out on the opportunities
offered by globalization; on the other hand, Africans
are repeatedly being told to find answers themselves to
African problems. Well, which is it? This was never
actually said about any other continent or peoples at
their worst hour of imminent disaster. I must confess
that I do not know how Europe survived the black
plague, which decimated its population, killing many
hundreds of thousands. But I know, at least, something
about contemporary European history of the past 50
years. I think of the devastation and misery in that
continent after the Second World War. Concerted
political will, massive resources and a gigantic plan of
action were put in place to save Europe. It was the
famous Marshall Plan that we Africans were forced to
read about in schools that did it. Europe was pulled
back from a precipice because of that comprehensive
and coordinated action of solidarity and today is
building a strong Union together. It is clear that there
was no idea of abandoning Europe to its own fate. But
it was not only that.
There is another instructive example, that of the
remarkable Alliance for Progress. That laudable
initiative helped Latin America to emerge from an
economic and social morass and restored in the people
an empowering confidence for the future. Today, we
see the great Southern Cone Common Market
(MERCOSUR) and other important regional economic
and trade groupings fostering economic growth, full
employment and the generation of wealth for the
benefit all in that vital part of the world. For me, that
represents the true meaning of human brotherhood and
“prosper thy neighbour”. Africa's key Western
cooperating partners should not hold the view that
those two examples are unique circumstances from the
remote past or that they are far removed from the
hardships and misery that Africa and its peoples are
facing today.
Only when pledges made by world leaders are
translated into concrete programmes and substantial
10

resources are made available to achieve the time-bound
targets set by the Millennium Summit can we in Africa
take comfort in and draw strength from the recent
inspiring commitments. Alhough nobility of mind is a
necessary prelude to magnanimity, performance is the
only vindication of its efficacy. This is because human
beings are not known for mental quantum leaps,
disregarding embedded social consciousness. Humans
tend to hold on to painful memories and to keep
reminding their tormentors of their obligation. Hence,
the persistent demands in Africa, in Europe, in Asia
and in other places for atonement, reparations and
compensation and insistence on the return of all stolen
cultural artworks, precious relics and sacred icons from
abroad to their place of origin — lock, stock and barrel.
Africans, who were wronged more than, or at
least as much as, any other group of people, are
legitimately entitled to justice on political, legal, and
humanitarian grounds. Now is the time to settle that
unfinished business and moral deficit.
My good friend said the other day that the best
form of diplomacy is to tell the truth. I have some
truthful things I want to direct to my own camp — the
third world. My remarks will be of a general nature and
will likely annoy some of my friends. But in Africa,
candour, no matter how distressing it can sometimes
be, is not only a form of democracy, but also a
language for protecting and strengthening the family.
So I am sure that they, too, will understand, because all
of it comes from my heart.
I believe we urgently need to review our priorities
and map out a new strategy in order to effectively, and
in unity, deal with the battles ahead. Once again, we
must stand up for our legitimate and just rights. My
brother Foreign Minister from a small Caribbean State
has pointed out that “there are new forms of war
currently being waged on the small, the weak and the
vulnerable” in the countries of the South. While this is
a confirmation of the obvious, the situation is quite
serious.
Ironically, in the South we are waging
unconscionable and destructive wars against one
another, militarily invading and occupying
neighbouring States under the pretext of security or
alleged historical reasons. In the process, we create, by
omission or by commission, convenient troubled
waters for outsiders to fish in. Nations are burning, and
peoples are dying from bullets, hunger and infectious
diseases at the same time. We are destroying ourselves.
This must stop. We really have nobody to blame but
ourselves. Rationalizations and excuses made after a
fait accompli stink to high heaven. We must regroup
and concentrate on development, poverty eradication,
regional cooperation and integration. We have agreed
to promote a culture of peace, to practise tolerance and
to enlarge opportunities for peaceful coexistence. The
Havana South Summit and its plan of action gave us an
impetus to push ahead in unity and solidarity for our
common survival. The people are tired of war; they
want food security and life-saving human progress.
They want creative leisure and the right to a coherent
and planned future for their families and themselves,
devoid of fear and heart-rending traumas of violence.
We have before us the current report of the
Working Group — the full title is unduly
cumbersome — which, for more than six years now,
has been dealing with the reform and increase in the
membership of the Security Council. When the report
is debated, Namibia will give its specific views on its
content. Suffice it for me to take this opportunity to
heartily commend and congratulate Ambassadors John
de Saram of Sri Lanka and Hans Dahlgren of Sweden,
who served as Vice-Chairmen under my leadership, for
their total devotion and hard work that produced that
thoughtful report.
I strongly urge Member States to read the report
carefully and reflect on the constructive proposals that
are offered in it. While the negotiations on reform must
continue, and given the fact that we now have a much
clearer picture in respect of the specific open questions,
we should revisit the earlier — all or nothing —
“package deal” approach. The reform process cannot
just continue ad infinitum.
It was by no means meant to become an end in
itself. We ought to take a cue from the urgings of the
world leaders to move on and show concrete progress
as soon as possible. The emphasis on the role of the
United Nations in the twenty-first century necessarily
means that we complete the overall reform without
further delay, so that the United Nations can perform
that role effectively. For the developing countries, the
hour is already too late. We have nothing to gain by
dragging our feet.
I would like also, in just a few words, to express
my astonishment about the contradictory comments
that I heard recently about the question of good


governance. Domestically, in the developing countries,
good governance has been turned into a sort of a rigid
dogma by foreign Powers. But when we call for rapid
democratization of and transparency in international
relations, open trade and financial rules and good
governance, they simply ignore our views willy-nilly.
What do we make of this paradox?
At least we have now agreed that there is no
commonly accepted definition and practice of good
governance anywhere. This was established during the
consultations for the Millennium Summit's
preparations. It is therefore better for us from now on
to put more emphasis on transparent and accountable
governance, based on the rule of law, while we
continue debating its essential properties that are
acceptable to all.
At this stage, I will touch on some issues that
require reiterating for clarity's sake. To begin with,
South-North dialogue encompasses a broad field, from
political and diplomatic exchanges through trade,
poverty eradication, investment, technology,
industrialization, capacity-building and financing for
development to the empowering of people.
A recent cover story in Time magazine featured
our esteemed Secretary-General. It called him a
dreamer. But, to my mind, in today's world of doomed
pragmatists and cynics who try to defy any belief in the
possibility of a better world for all of us, how
refreshing it is that the United Nations is led by an
African who is not afraid to dream! In a variation on
the lyrics of a popular song, what the world needs now
are bold dreamers whose knowledge of the challenges
to humanity cannot be questioned, but who believe in
the capacity of men and women to rise above their best,
to move even farther beyond the horizons of human
capability.
That said, questions relating to development,
politics, economics, finance and security unavoidably
overlap. So also do the challenges of world peace,
human rights, human development and human security,
social change and prosperity. We cannot, therefore,
avoid stressing inclusive and interdependent global
governance that militates against war, fear and want.
Only in this way will all of us be able to partake
together in a culture of peace, dialogue, sharing and the
common advancement of humanity.
In such a kinder and inclusive world that we wish
to live in, a dreadful notion of humanitarian
intervention, by whatever name, does not fit in. Many
of us expressed strong reactions against it as a
dangerous idea when it surfaced last year. Namibia
remains unconvinced and will continue to oppose any
form of unilateral humanitarian intervention outside the
Charter. Whether we like it or not, this is still a world
of diktat by the rich and the powerful against the poor,
the weak and the vulnerable. The South is incapable of
initiating any humanitarian intervention in the North.
But the reverse is not only possible; it can be an
ominous certainty. Can Kuwait, Cyprus, Saint Lucia or
Namibia really dare launch any humanitarian
intervention anywhere in the world? They just cannot.
Quite simply, in a world of lopsided military might,
humanitarian intervention is yet another code-name for
colonization. This issue is on the agenda and will no
doubt be debated again in the Assembly. Namibia will
air its strong views when we come to that.
The Charter shows the best way forward to ensure
the maintenance of international peace and security.
What we, the Member States, should concentrate on,
therefore, is to speed up the tardy process of reforming,
restructuring and democratizing our Organization the
better to pursue its lofty goals and to implement the
resolutions and decisions that enjoy overwhelming
consensus.
This, in a way, brings up the excellent and timely
Brahimi report (A/55/305) on United Nations peace
operations. The report constitutes a major building
block which can provide a basis for discussing and
resolving all relevant issues and ideas for concerted
efforts in the field of preventive diplomacy, conflict
resolution and all other challenges and problems of
peacekeeping and peace-building.
The next subject I want to deal with is the
recently signed United Nations Global Compact with
transnational corporations, this time initiated by the
United Nations. We in Namibia, a country which
actively promotes smart partnerships and win-win
outcomes for government and business, labour and
other key players in civil society, see this move as a
welcome beginning. However, as is said, trust but
verify.
Not too long ago the United Nations used to
maintain at Headquarters a watchdog centre for
transnational corporations to monitor their nefarious
global activities and sinister dirty tricks against the
12

interests of the people. It was closed down for reasons
not yet known.
Many of us from the developing countries ought
to remember the call by our leaders in the 1970s for a
new international economic order and what became of
it. The United Nations Centre on Transnational
Corporations was a sincere undertaking to establish a
data bank and provide Member States with relevant
information for follow-up and decision-making. The
call for a new international economic order was the
South's version of globalization. Yet our leaders were
discredited and the initiative itself was
unceremoniously killed. Its replacement is already
wreaking havoc on our slender prospects for
meaningful economic autonomy.
Today, out there in the real world, many armies of
grassroots organizations and progressive trade unions
are back again on the streets demanding the
democratization of international economic and trade
relations, transparency, accountability, justice and fair
play for the poor, the weak and the vulnerable. This is
not a passing wave, but a telling sign of things yet to
come.
The United Nations should, therefore, avoid
being caught in the middle of the crossfire. The
situation requires vigilance and leadership to ensure
that the corporations do not entangle the Organization
in their unsavoury dealings, as some of them are
already being accused of doing. I am aware of the
written commitments, agreed rules and broad principles
in the Compact. But that is one thing. That aside, this is
only the beginning, and things will perhaps go wrong
down the road. I myself encouraged constructive
partnership between the United Nations and the private
sector. That does not mean, however, that all that
glitters is gold.
One more matter of deep interest to my country,
and indeed to Africa, is information and
communication technology — ICT. The information
and communication technology revolution is the most
significant social, political and economic phenomenon
since the Industrial Revolution. Its ability to transform
societies is commonly acknowledged. Several weeks
ago the Economic and Social Council summit, held
here at United Nations Headquarters, focused totally on
it.
Yet, ironically, and to some extent in an uncanny
way, this economic panacea has been presented to
Africa not as a tool for self-development and jump-
starting global competitiveness, but as yet another
“crime of incapacity” used to further overburden an
already embattled people.
Our challenge, the challenge to all of us here, and
to all those who have had a head start in mobilizing
this new capacity for the creation of wealth and a better
world, is: what can we do, what must we do, to enable
Africa and other developing countries to gain access to
the tools of information and communication
technology, so that we can take ownership of our own
social development and achieve full employment and
prosperity?
Those who control this powerhouse must act
quickly and generously to share the benefits of this
magic wand, especially since the sons and daughters of
Africa and of the developing world are in fact among
the major players in creating this new knowledge. To
those who may begrudge Africa's access to information
and communication technology, I say, “Just think: if
information and communication technology enables
Africa to create wealth rather than manage poverty,
then in a few years Africa will be so developed that
you will no longer have to endure the guilt of turning
us away from your front steps.”
In thanking the Secretary-General and his loyal
Deputy, Ms. Louise Frechette, for their unstinting
support and encouragement, I would be remiss if I did
not also mention the General Assembly's chief
stewards and staff members for their expertise and hard
work. I extend the same sentiments to the security and
protocol officers for rendering such outstanding
professional services. My heartfelt gratitude goes to
one and all.
In conclusion, for Namibia the year 2000 brought
rededication to service, celebration and thanksgiving. It
meant awesome responsibilities in the General
Assembly, including during the Millennium Summit; in
the Security Council; in the World Health Assembly;
and lately in the chairmanship of the Southern Africa
Development Community (SADC), our subregional
body. One needs allies, friends and partners for all this
to happen, and we are lucky to have many of them
throughout the world. We sincerely express our
immense indebtedness to all of them.
I know that I have been long-winded. I had a few
things to say.
13









